Citation Nr: 0320823	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  97-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from November 1987 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 10 percent evaluation for the veteran's 
service-connected lumbosacral strain.  

In July 1999, the Board remanded this case to the RO for 
additional development.  As will be explained in greater 
detail below, the requested development was completed to the 
extent possible by the RO.  In October 2002, the RO issued an 
SSOC in which it continued the 10 percent evalution for 
lumbosacral strain.  The case was subsequently returned to 
the Board for appellate review.


FINDING OF FACT

The veteran failed, without good cause, to report for medical 
examinations, which were scheduled for April 2002 and June 
2003 to evaluate the severity of his service-connected 
lumbosacral strain.  


CONCLUSION OF LAW

The claim of entitlement to a rating in excess of 10 percent 
for lumbosacral strain is denied as a matter of law.  38 
C.F.R. § 3.655 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether another remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
Statement of the Case (SOC), the Statements of the Case 
(SSOCs), and correspondence provided by the RO, the appellant 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  Likewise, he 
has also been given notice that VA has a duty to assist him 
in obtaining any evidence that may be relevant to this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  In this 
regard, the Board notes the letter issued in April 2002 in 
which the RO advised the veteran of the enactment of the VCAA 
and what the evidence must show to substantiate his claim.  
The RO also informed the veteran that VA would obtain medical 
records that he identified on his behalf.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing VCAA 
notification).

It appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  As 
discussed in the Factual Background, below, the veteran 
failed to report for a scheduled medical examination in June 
2003.  To the Board's knowledge, the veteran has provided no 
explanation for his failure to report for the June 2003 
examination, nor has he indicated that his mailing address 
has changed.

Pursuant to 38 C.F.R. 3.655(b), when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for an increased rating, his claim shall be denied.  As 
will be discussed in greater detail below, the Board believes 
that the veteran's claim must be denied under the provisions 
of 38 C.F.R. § 3.655.  The Board also believes that an 
additional remand of this case in order to provide him with 
an additional opportunity to appear for a VA examination is 
unnecessary.  We must emphasize, as has the U.S. Court of 
Appeals for Veterans Claims, that "[t]he duty to assist in 
the development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Furthermore, a claimant is under a duty to keep the RO (and, 
when necessary, the Board) apprised of a means of 
communicating with him.  See 38 C.F.R. § 1.710.  As will be 
explained in greater detail below, VA specifically advised 
the veteran of the consequences of failing to report for a 
scheduled examination.  Nevertheless, he then failed, without 
explanation, to report for a scheduled examination in June 
2003.  The Board finds that VA has satisfied the requirements 
of the VCAA by advising him of the importance of appearing 
for an examination, and of the consequences of failing to 
report for an examination.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).



II.  Factual Background

In a November 1989, the RO granted service connection for 
lumbosacral strain and assigned a 10 percent evaluation, 
effective from April 15, 1988.  

In October 1995, the veteran filed a claim for an evaluation 
in excess of 10 percent for his service-connected lumbosacral 
strain.  Shortly thereafter, the veteran was scheduled for a 
VA examination in February 1996.  However, he failed to 
report.  
The RO obtained the veteran's treatment records from Pueblo 
Community Health Center dated from February 1994 to August 
1995.  In an April 1996 rating decision, the RO denied a 
rating in excess of 10 percent for lumbosacral strain.  
Thereafter, the veteran was scheduled for VA examinations in 
October 1997.  Again, he failed to report for the scheduled 
examinations.  

Private medical records dated from 1994 to 2002 have been 
associated with the claims folder, which among other things 
show complaints for chronic low back pain, low back strain 
with herniated disc, chronic osteoarthritis of the lumbar 
back, and recurrent lumbar radiculitis.  

In April 2002 the RO, pursuant to a July 1999 Board remand, 
twice scheduled the veteran for a VA examination, to be 
conducted later that month.  On both of those scheduled 
dates, the veteran failed to report for examination.  

In a letter dated in February 2003, a Veterans Law Judge 
advised the veteran that he was directed to undergo a VA 
medical examination in connection with his claim for an 
increased rating for lumbosacral strain.  He was further 
advised that, under the provisions of 38 C.F.R. § 3.655, a 
claimant for whom an examination is scheduled is required to 
report for that examination and failure to report for his 
examination, his claim for an increased evaluation without 
good cause could include denial of his claim.

Also in February 2003, the Veterans Law Judge directed the 
Board's Case Development Unit to arrange for the veteran to 
undergo VA medical examination.  This Board-directed 
development was initiated under authority of new regulations 
issued after enactment of the VCAA, and effective February 
22, 2002.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  
The Board is aware that the U.S. Court of Appeals for the 
Federal Circuit has invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).

In a letter of April 2003, the Board's Director of Management 
and Administration further advised the veteran, by letter, of 
the need for him to report for a VA examination.  The letter 
also notified him of the provisions of 38 C.F.R. § 3.655.

Thereafter, the veteran was scheduled for VA examination, to 
be conducted at the VA Medical Center (VAMC) in Denver in 
June 2003.  He was notified of the appointed date and time by 
letter in May 2003, and failed to report.  The VAMC scheduled 
him for examination on a later date in June 2003, and again 
notified him by letter.  Again, he failed, without 
explanation, to report as scheduled.

III.  Discussion

VA regulations address the consequences of a veteran's 
failure to attend scheduled medical examinations.  38 C.F.R. 
§ 3.655(a) (2002) provides that, when entitlement or 
continued entitlement to a VA benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with subsection (b) of 38 C.F.R. § 
3.655, as appropriate.  When a claimant fails to report for 
an examination scheduled in conjunction with an increased 
rating claim, the claim shall be denied.  38 C.F.R. § 
3.655(b).

In this case, the veteran has failed to report for several 
scheduled examinations.  These examinations were necessary 
determine the level of severity of his service connected 
lumbosacral strain, to include additional functional loss due 
to pain or other symptoms of his back disability, as required 
by judicial caselaw and regulations.  There is no evidence 
that the veteran had good cause for his failure to report for 
the scheduled examinations.  Neither he nor his 
representative has offered any explanation as to why he 
failed to appear for the April 2002 and June 2003 
examinations.  There is no other evidence in the record which 
would indicate good cause.  Nor did the veteran request that 
another VA examination be scheduled.

The Board notes that, after failing to report for 
examinations in April 2002, the veteran was notified of the 
requirements of 38 C.F.R. § 3.655 in February and April 2003 
correspondence from the Board.  He was also specifically 
advised that a failure to report for a scheduled examination 
would result in the denial of his claim without further 
consideration of its merits.  The evidence of record clearly 
shows that the appropriate steps to notify the veteran of the 
consequences of failing to report for a scheduled examination 
were made.  

The record reflects that a copy of the letter advising the 
veteran of the date and time of his June 2003 examination is 
associated with the claims folder.  It appears that this 
letter was sent to the most recent mailing address of record.  
Correspondence has been repeatedly mailed by the RO to that 
address since that time, and there is no evidence to suggest 
that this address has changed or that any of the mail sent by 
the RO was not received.  In any event, if the veteran's 
mailing address changed at any time during the pendency of 
this appeal, he should have known of the importance of 
advising the RO of that change.  In Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993), the Court stated that, "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  In short, the evidence of 
record shows that the RO also took all appropriate steps to 
notify the veteran of the date, time, and location of the 
scheduled examinations.

In summary, the Board finds that, because the veteran failed 
without good cause to report for examinations in conjunction 
with his increased rating claim, his claim of entitlement to 
a rating in excess of 10 percent for lumbosacral strain must 
be denied, as a matter of law, pursuant to 38 C.F.R. § 
3.655(b).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The veteran is free to file a new claim for increased 
compensation benefits at any time, and the Board is hopeful 
that, if he does so, he will cooperate with the RO's efforts 
to obtain evidence in his behalf, such as by reporting for 
any scheduled examinations.

ORDER

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

